Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 11/14/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.   Claims 1-2 and 6-9 remain pending.  The examiner notes the amendment to the specification.  
Response to Arguments
Applicant’s arguments, filed  11/14/2022, have been fully considered but are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.  
Applicant’s argue against the Clark reference, stating that the reference does not disclose that the first and second nitrogen source are the same.  Initially, the examiner notes that Clark, in discussing Figure 6B, states that the first and second nitrogen precursors can be selected from ammonia and hydrazine and include Ar, therefore (while not required by the claims) selecting the same precursor (hydrazine with argon) would have been obvious as predictable.
Applicant argues that the Clark reference does not enable using the combination of metal, nitrogen and silicon precursors.  The examiner disagrees and notes that Figure 6B illustrates the claimed sequence and the reference explicitly discloses the metal can be aluminum and silicon and nitrogen precursors as claimed.  The applicant has not established that undue experimentation would follow from following the explicit disclosure of Clark and using aluminum as the metallic source, which is explicitly taught by Clark.   Applicants arguments are not persuasive on the points of undue experimentation as they are mere attorney speculations that are not supported by factual showings.
Applicant’s arguments as it relates to the plasma are noted.  The examiner notes Clark discloses using plasma or not using plasma (0019) and therefore clearly establishes using ALD process that does not include plasma enhancement.  The disclosure encompasses thermal ALD (i.e. ALD without plasma) from the disclosure of using either ALD or PEALD and the subsequent discussion of using hydrazine pulse varying during ALD or PEALD processing.    There is nothing in Clark that limits the disclosure to only plasma processing and the applicant’s mere notation of embodiments that include plasma do not foreclose the broad and general teaching that thermal ALD is obvious.  See also discussion of Clark at 0016 and 0017, which illustrates using hydrazine with difference reactivity can be achieved using difference in heat of formation or plasma activation.  Thus, plasma activation is not required but alternative to achieve reactivity control.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Applicant argues that Clark has no evidence that the temperature range disclosed therein would work without plasma enhancement, the examiner disagrees and notes the evidence as set forth above, that is that the process can be either ALD or plasma ALD and thus using ALD would have been obvious as predictable.  Applicants continue to argue that plasma is required in Clark; however, the examiner can not locate any evidence of such and only that plasma is an option.
Applicant’s reliance on Kim are noted, such has been previously addressed and not utilized in the rejection of record. Additionally, Kim’s disclosure that thermal ALD of TiSiN at 250 does not deposit a film on silicon dioxide is noted; however, the disclosure that TiSiN at 250 on SiO-2 does not appear indicative of all thermal ALD processes.  Examiner notes claims are not limited to 250C.  Additionally, the examiner notes that Kim discloses that thermal ALD can be used to deposit metal silicon ALD and the plasma allows for increased growth rate by activating the reactants.  Clark discloses plasma can be used for activation, but alternatively heat of formation activation.  
JP 2011044493 (applied in the rejection that follows) is supplied to rebut the applicant’s argument of teaching away, where JP 493 discloses a low temperature without plasma for AlSiN.
Applicants argument as it relates to the low thermal budget are noted, but not persuasive as illustrated by Clark’s disclosure of using deposition temperatures that are encompassed by the applicant’s argued low thermal budget.
Applicant’s argument as it relates to the unexpected results of using aluminum precursor first and separately deposited are noted, noting comparative example 1a and example 1.  The comparison of these two illustrate that using tris(dimethylamino)aluminum prior to BTBAS and ammonia allows for deposition at 350 onto silicon substrate.  This evidence while indicative of these compounds at these conditions are noted, but not persuasive as such is not commensurate in scope with the broadly drafted claim requirements.  Additionally, comparative example 1a is related to SiN deposition and not AlSiN deposition and thus unclear the comparative nature.  Clark discloses/makes obvious aluminum supply, purge, nitrogen, purge, silicon, purge, nitrogen, purge as a cycle (see rejection below) and therefore it does not compare the closest prior art.  Here, a review of the evidence suggests that the AlN deposition can boost deposition of SiN significantly, when compared to SiN using the evidenced precursors, but does not compare the unpredictability of deposition of AlSiN using the evidence as set forth by Clark.
	Applicant argues that Clark gives rise to thousands of combinations and directly to none in particular and therefore no data is provided.  The examiner has addressed this argument above, specifically, Figure 6B and accompanying text illustrates that claimed sequence and merely fails to explicitly disclose the claimed precursor; however, Aluminum is specifically noted as a precursor that is predictable and obvious and thus using the claimed aluminum as set forth below would have been obvious as predictable, i.e. AlSiN film would be predicted and the applicants have not proffered any factual evidence to the contrary (i.e. AlSiN would not be predicted to be deposited using the disclosed sequence, process parameters and disclosed precursors). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “ wherein the sum of x+y is less than or equal to 4 but cannot be a negative integer".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not designate a x nor y and therefore this limitation in unclear (appears to be a holdover from the deleted subject matter).
Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20080242077 by Clark alone or further with US Patent Application 20080317972 by Hendricks
Claim 1:  Clark discloses a method for depositing a conformal metal doped silicon nitride dielectric film via thermal atomic layer deposition at temperature  (0031, 0082-0085, Figure 6B and accompanying text, see 0130-140), the method comprising the steps of: 
a. providing a substrate into a reactor (Figure 2A);  
b. introducing into the reactor a metal precursor under process conditions sufficient to react the metal precursor and provide a chemisorbed layer (0130);  
c. purge to remove unreacted metal precursor (0133, see purge after step 622);  
d. introducing into the reactor a nitrogen source to react with at least a portion of the chemisorbed layer and provide at least one reactive site (0131);  
e. purging the reactor with a purge gas (0133, see purge after each step);  
f. introducing into the reactor an organoaminosilane precursor, wherein the 
organoaminosilane precursor reacts on at least a portion of the surface of the substrate to provide a chemisorbed layer,  (0132), Clark discloses the organoaminosilane precursor as being tris(dimethylamino)silane or tris(isopropylamino)silane (0084) and using such would have been obvious as predictable;  
g. purging the reactor with a purge gas (0133, see purge after each step);  
h. introducing a nitrogen source into the reactor to react with at least a portion of the chemisorbed layer and provide at least one reactive site, nitrogen source includes hydrazine (0132, 0131);  
and;  i. optionally purge the reactor with an inert gas (0133, see purge after each step)
Clark discloses ALD or PEALD and discloses examples without plasma and with plasma (Compare 6B and 7B) and therefore discloses using traditional ALD, i.e. thermal ALD.  At the very least, using thermal ALD as claimed would have been obvious as predictable. 
Clark discloses aluminum precursor into the nitride layer and discloses a precursor that include Al and various ligands, including halide (such as chloride) and alkyls (such as ethyl and methyl); however, fails to explicitly disclose the claimed compounds.  However, in the listing of the group III precursors, Clark discloses trichlorides and aluminum trihalides and therefore using AlCl3 would have been obvious as predictable as Clark discloses using group III trichloride.
Clark discloses nitrogen-source is selected from the group consisting of ammonia, hydrazine, monoalkylhydrazine, dialkylhydrazine (0085) and therefore using hydrazine for the first and second nitrogen source would have been obvious as predictable.
As for the requirement of density, a full review of the specification and the claims illustrates that the density is a results (film property) that flows naturally from following the claimed process steps and therefore it is the examiners position that the prior art will necessarily have the same results and same density unless the applicant is using specifically process steps or materials that are neither claimed nor disclosed.  In other words, the prior art and the present claims, reflected by claim 1, teach all the same process steps and thus the results obtained by applicant’s process must necessarily be the same as those obtained by the prior art.  Therefore by ALD deposition of AlSiN, it must necessarily result in the claimed density.  Either 1) the applicant and the prior art have different definitions for an AlSiN or 2) the applicant is using other process steps or parameters that are not shown in the claims. 
Clark discloses the temperature for the substrate to be room temperature to 600C, or 150C to 350C and therefore overlaps the claimed range (0031) and also discloses temperature is selected based on the “desired temperature for causing deposition of a particular nitride film on the surface of a given substrate.”  The examiner notes that taking the references collectively using a temperature within the claimed range (400C or less or 250-350C) would have been obvious as predictable because the prior art 1) discloses using these temperatures would provide a deposition of the claimed nitride and 2) suggests that adjusting the temperature will provide a specific result and determination of the appropriate temperature through routine experimentation would have been obvious as predictable.    Additionally, in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
	Claim 6:  Clark discloses the hydrazine pulse may include argon and therefore meets the requirement of a hydrazine/argon composition (0093).
	Claim 7:  The temperature is made obvious for the reasons set forth above.

Claim 1, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark with US Patent Application 20080317972 by Hendricks.
Claims 1, 6-7:  While the examiner maintains the position as set forth above, the examiner notes Hendricks, forming AlSiN by ALD disclose the temperature that makes obvious the claimed range, specifically noting the temperature of 250 or 300C relative to the aluminum precursor used (Example 6).  Therefore, makes obvious determination of the temperature range through routine experimentation.
Claim 8-9: Clark discloses AlCl-3- or aluminum precursors that include alkyl; however, fails to disclose the claimed precursors.  However, Hendricks, which discloses a vapor deposition of AlSiN (metal silicon nitride, where metal is aluminum as taught by Clark) and discloses using vapor precursors of AlCl3 and TMA (each of which is well within the broadly disclosed formula for the aluminum precursor of Clark), see Example 6, and therefore, taking the references collectively, it would have been obvious as predictable to use the vapor precursors of Hendricks with a reasonable expectation of predicable results because both Clark and Hendricks discloses aluminum silicon nitride layers and Clark broadly discloses using known Al precursors including those that have trichlorides or alkyls and Hendricks discloses know aluminum precursors include AlCl3 and TMA.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark alone or with Hendricks as applied to claim 1 above and further with US Patent Application Publication 20080145535 by Lei et al.
Claim 2:  Clark discloses metal silicon nitride layers by ALD process as discussed above and discloses using silicon precursors, and exemplifies DIPAS or DTBAS (0084); however, fails to disclose using di-sec-butylaminosilane.  However, Lei, also in forming metal silicon nitride layers by ALD process where the metal precursor includes organoamino metals and hydrazine as nitrogen precursors discloses the silicon precursor can be di-iso-propylaminosilane(DIPAS), di-tert-butylaminosilane (DTBAS), di-sec-butylaminosilane, di-tert-pentylamino silane (0027).  Therefore Lei disclsoes that ALD formation of metal silicon nitride layers, the silicon precursor di-sec-butylaminosilane is a known alternative for DIPAS and DTBAS and therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to have modified Clark alone or with Hendricks to use the known alternative silicon precursor, including di-sec-butylaminosilane since Lei explicitly discloses such is a known alternative to those taught by Clark for the formation ofg metal silicon nitride films by ALD.  Additionally, Lei disclose di-sec-butylaminosilane is a known and suitable silicon precursor for ALD nitride deposition and therefore using this known material according to their known function would have been obvious.   A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark alone or with Hendricks as applied to claim 1 above and further with JP 2011044493, hereafter JP 493
Claim 8-9: Clark discloses AlCl-3- or aluminum precursors that include alkyl; however, fails to disclose the claimed precursors.  However, JP 493 also forming AlSiN by ALD process disclosing using TMA or AlCl3 in combination with silicon precursor (e.g. organoaminosilanes) and therefore using TMA would have been obvious as predictable.   The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718